[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The defendant has moved to dismiss the action on the grounds that the plaintiff does not have a certificate of authority to transact business in Connecticut and therefore cannot maintain the present action pursuant to provisions of General Statutes 33-412 (a).
The issues raised by the defendant cannot be considered on a motion to dismiss the action but rather, should be addressed in responsive pleadings directed to the complaint. Menley And James Laboratories Ltd. v. Mott's Super Markets Inc., 26 Conn. Super. Ct. 434
(1966) (Palmer, J.); see also, United States Trust Co. of New York v. DiGagello, 179 Conn. 246, 249 (1979); Boxed Beef Distributors, Inc., 7 Conn. App. 555, 558 (1986).
The court also notes that, even prior to the argument of the CT Page 3030 Motion to Dismiss, the defendant filed an answer and special defense asserting that the plaintiff cannot maintain the action because it did not obtain the required Certificate of Authority to transact business. Under such circumstances the right to raise the issue by motion to dismiss would be waived.
Accordingly, the motion to dismiss is denied.
RUSH, J.